DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
As requested in the submission, claims 1, 6, 22, 39 and 41 have been amended, claim 46 has been added.  Claims 1-12, 19, 31 and 38-46 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/17/22 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.  
Allowable Subject Matter
The indicated allowability of claims 31 and 42-45 is withdrawn in view of the new interpretation of Canner et al.  Rejections based on the new interpretation is provided below. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12, 19-21, 31 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2015/061352 A2 (“Canner et al.”).
As regards claim 1, Canner et al. discloses a negative pressure wound closure device that discloses Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 13A-13D and 16, Canner et al. discloses a wound closure device, comprising: a stabilizing structure (6000) for insertion into a wound, the stabilizing structure having a transverse axis, a longitudinal axis, and an oval or oculiform shape (see Figs. 13A-13D and 16, para. [0200], lines 1-4 which discloses an elliptical shape and para. [215], lines 7-10 which discloses an elliptical or oval shape) and including curved outer walls that converge to the longitudinal axis at opposing ends of the stabilizing structure (see Figs. 13A-D and 16) that further includes and a plurality of cells (6004) that collapse upon application of negative pressure (para. [0200], lines 7-10] which discloses as with the other stabilizing structures… the stabilizing structure 6000 is configured to collapse by collapsing one or more cells and [0197], lines 6-7, which discloses the negative pressure can cause the stabilizing  structure to collapse…”), each cell having one or more inner walls (see Figs. 13A-13D and 16).  The 
The embodiments of Figs. 13A-13D and 16 fail to disclose a top layer of foam attached to a top of the stabilizing structure, the top layer of foam conforming to the shape of the stabilizing structure; a bottom layer of foam positioned or positionable underneath the stabilizing structure, the bottom layer of foam comprising a lip that is configured to extend radially outward relative to the stabilizing structure to a position below surrounding tissue; and wherein the bottom layer of foam comprises a hydrophilic foam.
However, in the embodiment of Fig. 23, Canner et al. discloses a wound closure device (6400) similar to the wound closure devices depicted in relation to Figs. 2A-2I, 13A-14C, and 16-18C comprising a stabilizing structure (6402), a porous layer (6406) similar to the porous layer described in relation to Figs. 20A-20C may be attached to at least portion of the stabilizing structure (6402), wherein the porous layer comprises a lower lip (6412) that extends outwardly beneath the tissues surrounding the wound such as the fascia, and an upper lip (6410) that extends outwardly from the stabilizing structure over the tissue surrounding the wound, such as dermis.  The porous layers carry tissue anchors  (6408) in order to better adhere the stabilizing structure to the wound.  In further embodiments the wound closure device (6400) may further comprise porous layers on the top and bottom, similar to the wound closure device depicted in Figures 22A-22D (see para. [0244]). Canner et al. further discloses in para. [0238] that foam layer (4600) is constructed from absorbent material (thereby being constructed from hydrophilic foam and fully capable of conforming the stabilizing structure).  Thus, the porous layers are constructed from hydrophilic foam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the stabilizing structure of  Fig. 23 to include an oval shaped stabilizing structure (6000) or an oculiform shape (6200) in order to allow the stabilizing structure to more freely collapse, thus allowing better fit within the wound and to allow less pinching of the surrounding tissue during and after collapse of the structure (see para. [203]).  Once modified, the stabilizing structure will have curved outer walls and a plurality of cells, each cell have one or more inner walls and since the foam layer will have the same shape as the stabilizing structure, only larger so as to provide a lip.  It would have been further obvious to one having ordinary skill in the art to allow the lip to extend radially outward from the center in a manner similar to the shape of stabilizing structure.

Alternate Rejection:  All subsequent rejections are based upon the alternate rejection of claim 1. 
As regards claim 1, Canner et al. discloses a negative pressure wound closure device that discloses Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 19A-19B, 22A-22D, Canner et al. discloses a wound closure device of various shapes.  In Figs. 22A-22D, Canner et al. discloses a stabilizing structure (5104, 6200 or 6302) for insertion into a wound (5100, for example), the stabilizing structure having a transverse axis, a longitudinal axis (see para. [0009] and Figs. 22A-22D) and including outer walls and a plurality of cells, each cell having one or more inner walls (see Figs. 22A-22D); a top layer of foam (5116 or 6352) attached to a top of the stabilizing structure, the top layer of foam conforming to the shape of the stabilizing structure; a bottom layer of foam (5102 or 6354) positioned or positionable underneath the stabilizing structure (see para. [0238]).  Canner et al. further discloses in para. [0238] that foam layer (4600) is constructed from absorbent material (thereby being constructed from hydrophilic foam), can be used to form a top layer foam and a bottom layer form, and can be used with any stabilizing structure.  As can be seen from annotated Fig. 22B below, the top and bottom layers of foam comprise a lip that is configured to extend outward relative to the stabilizing structure to a position underlying tissue within the wound (see para. [0038]).
In the embodiments utilizing stabilizing structure (5104,6302), Canner et al. fails to show the stabilizing structure as having curved outer walls that converge to the longitudinal axis at opposing ends of the stabilizing structure that bottom foam layer has a lip that extends radially outward relative to the stabilizing structure to a position below surrounding tissue.  
In an alternate embodiment, stabilizing structure (6000) has curved outer walls outer walls that converge to the longitudinal axis at opposing ends of the stabilizing structure. Stabilizing structure (6000) is oval in shape which allows the stabilizing structure to more freely collapse, thus allowing better fit within the wound and to allow less pinching of the surrounding tissue during and after collapse of the structure (see para. [0203]).  It would have been further obvious to one having ordinary skill in the art to have utilized oval shaped top and bottom foam layers to fit the oval shaped wound.
Further, in the embodiment of Fig. 23, Canner et al. discloses a wound closure device (6400) similar to the wound closure devices depicted in relation to Figs. 2A-2I, 13A-14C, and 16-18C comprising a stabilizing structure (6402), a porous layer (6406) similar to the porous layer described in relation to Figs. 20A-20C may be attached to at least portion of the stabilizing structure (6402), wherein the porous layer comprises a lower lip (6412) that extends outwardly beneath the tissues surrounding the wound such as the fascia, and an upper lip (6410) that extends outwardly from the stabilizing structure over the tissue surrounding the wound, such as dermis. The porous layers carry tissue anchors (6408) in order to better adhere the stabilizing structure to the wound. In further embodiments the wound closure device (6400) may further comprises porous layers on the top and bottom, similar to the wound closure device depicted in Figures 22A-22D (see para. [0244]). Canner et al. further discloses in para. [0238] that foam layer (4600) is constructed from absorbent material (thereby being constructed from hydrophilic foam and fully capable of conforming the stabilizing structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further modified the stabilizing structure (5104, 6302) to form the lower lip (6412) with anchors, such that it extends outwardly beneath the tissues surrounding the wound such as the fascia in order to better adhere the stabilizing structure to the wound. 
As regards claim 3, modified Canner et al. discloses the wound closure device of claim 1, wherein the bottom layer of foam is attached to a bottom of the stabilizing structure (as can be read from [0239], foam layer (4600) may comprise fingers (4602) that can extend from the form layer into the stabilizing structure’s cells and gaps; thus, these fingers attach the foam layers to the stabilizing structure. 
As regards claim 4, modified Canner et al. discloses the wound closure device of claim 1, except wherein the wound closure device further comprises a middle layer of foam (6304, see Fig. 22A) attached to a bottom of the stabilizing structure via the bottom layer of foam, the middle layer of foam conforming to the shape of the stabilizing structure (shown in Fig. 20A).
As regards claim 5, modified Canner et al. discloses the wound closure device of claim 4, wherein the bottom layer of foam is attached to the middle layer of foam (as shown in Fig. 22A).
As regards claim 6, modified Canner et al. discloses the wound closure device of claim 1, except wherein the stabilizing structure has the oculiform shape with one or more extended sections along the longitudinal axis of the stabilizing structure, wherein the extended sections extend outward from the transverse axis at a center of the stabilizing structure that has an oculiform shape.  However, Fig. 19A-19B, which show eye-shaped structures. It would have obvious to one having ordinary skill in the art to have modified the shape of the modified stabilizing structure Figs. 22A-22D such that it is oculiform in shape to order to better fit wounds that are oculiform in shape.
As regards claim 7, Canner et al. discloses the wound closure device of claim 1 wherein the stabilizing structure is configured to collapse more in a horizontal plane parallel to a length and a width of the stabilizing structure than in a vertical plane perpendicular to the horizontal plane (see para. [0018]).
As regards clam 8, Canner et al. discloses the wound closure device of claim 1, wherein the wound closure device further comprises an organ protection layer.  As can be read from para. [0170], Canner et al. discloses that a soft polymer could be molded over the entire stabilizing structure or wound closure devices to protect the organ.  Further disclosed at para. [0174], lines 6-7 is that “an organ protection layer may be provided in the wound before placement of the stabilizing structure.”  See also para. [0191] which discloses a tissue protection layer 5170 which may be cut to size to be placed over the wound site 5100…Such a tissue protection layer may be constructed from any suitable material such as a biocompatible polymer.”
As regards claim 9, Canner et al. discloses the wound closure device of claim 8, but does not explicitly recite the organ protection layer comprises polyurethane.  However, Canner et al. discloses that certain embodiments (Figs. 24-27B) provide for a wound contact layer (1050) to be placed over a wound site, such wound contact layer may be constructed from polymers such as polyurethane, polyethylene, etc.  Since Canner et al. discloses a wound contact layer may be constructed from a polymer such as polyurethane, it would have been obvious to one having ordinary skill in the art before the effective time of filing to construct the organ protection layer from commonly used polyurethane since to achieve the predictable result of providing a barrier to tissue beneath the wound closure device that is a biocompatible polymer and would not adversely affect the wound.
As regards claim 12, Canner et al. discloses the wound closure device of claim 1, wherein the bottom layer of foam comprises cuts, the cuts defining frangible portions of the foam (see para. [0240], lines 1-3 which discloses that “the foam layer (4600) can have perforations or pre-cuts to allow portions of the foam layer 4600 to be easily torn away to shape the foam for a particular wound”).
As regards claim 19, Canner et al. discloses the wound closure device of claim, further comprising a source of negative pressure (para. [0007], lines 6-7 recites “[t]he devices, methods, and systems may be simultaneously used with negative pressure to remove wound fluids.”)
As regards claims 20 and 21, Canner et al. discloses the wound closure device of claim 1, further comprising a drape (5120) for sealing the wound closure device within the wound and a port (5122), wherein the port is configured to transmit negative pressure through a drape placed over the wound (see paras. [0174,0193, 0197 and 0198]; any stabilization structure or wound closure device can be used with a drape and port and negative pressure to aid in wound closure).  
As regards claim 31, Canner et al. discloses a method of treating a wound (para. [0040], line 1, comprising: configuring a stabilizing structure for placement in a wound (positioning a stabilizing structure as described herein this specification into a wound, see para. [0040], lines 2-3; for example, the stabilizing structure of Fig. 23), the stabilizing structure (6402) of Fig. 23 comprises a porous layer (6406) similar to the porous layer described in relation to Figs. 20A-20C attached to at least portion of the stabilizing structure (6402), wherein the porous layer comprises a lower lip (6412) that extends outwardly beneath the tissues surrounding the wound such as the fascia, and an upper lip (6410) that extends outwardly from the stabilizing structure over the tissue surrounding the wound, such as dermis. The porous layers carry tissue anchors (6408) in order to better adhere the stabilizing structure to the wound. In further embodiments the wound closure device (6400) may further comprises porous layers on the top and bottom, similar to the wound closure device depicted in Figures 22A-22D (see para. [0244]). Canner et al. further discloses in para. [0238] that foam layer (4600) is constructed from absorbent material (thereby being constructed from hydrophilic foam and fully capable of conforming the stabilizing structure).  Canner et al. further discloses
inserting the stabilizing structure into the wound, wherein after insertion into the wound, the lip engages overlying tissue (see para. [0038], lines 4-7) to prevent the stabilizing structure from lifting upwards in a direction out of the wound (the lower lip has anchors which better adhere the stabilizing structure to the wound, see para.[0244], thereby preventing upward lifting, see para. [0038-0040]).
Canner et al. fails to disclose the stabilizing structure includes curved outer walls and a plurality of cells, each cell having one or more inner walls, that the lip extends radially outward.  However, since the stabilizing structure of Fig. 23 may be any of the disclosed stabilizing structure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the stabilizing structure of Fig. 23, to include oval shaped stabilizing structure (6000) or oculiform shape (6200) in order to allow the stabilizing structure to more freely collapse, thus allowing better fit within the wound and to allow less pinching of the surrounding tissue during and after collapse of the structure (see para. [203]).  Once modified the stabilizing structure will have curved outer walls and a plurality of cells, each cell having one or more inner walls and a lip extends radially outward.
As regards claim 42, modified Canner et al. discloses the method of claim 31 except that the method further comprises applying negative pressure to the wound such that the plurality of cells collapse more along a central transverse axis of the stabilizing structure than along a longitudinal axis of the stabilizing structure.  However, it would have been obvious to one having ordinary skill in the art to have added the step of applying negative pressure to the wound such that the plurality of cells collapse more along a central transverse axis of the stabilizing structure than along a longitudinal axis of the stabilizing structure in order to facilitate closure of the wound by preferentially contracting to provide movement of the tissue (see the abstract, para. [0008], [0015], a and para. [0018], lines 6-8).
As regards claim 43, Canner et al. discloses the method of claim 31, except that the method further comprises applying a drape over the stabilizing structure to seal the wound and coupling a negative pressure source to the wound to apply negative pressure.  However, in an alternate embodiment, Canner et al. discloses covering the stabilizing structure with at least one drape sealed to skin and applying negative pressure through the at least one drape to the wound via a source of negative pressure, wherein the application of negative pressure cases the stabilizing structure to horizontally collapse with the anchor engaging tissue (para. [0028], lines 13-17).
In light of this disclosure, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to have applied a drape over the stabilizing structure to seal the wound and coupling a negative pressure source to the wound to apply negative pressure in order collapse the stabilizing structure in order to facilitate closure of the wound (see the abstract).
As regards claim 44, modified Canner et al. discloses the method of claim 31 except wherein the stabilizing structure includes one or more vertical stabilizer elements to inhibit collapse in a vertical direction.  However, Canner et al. discloses a plurality of support elements (6501) can be attached to the stabilizing structure in order to prevent collapse of a portion of the stabilizing structure (see para. [0286]).  In light of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective time of filing the presently claimed invention to have provided the stabilizing structure of claim 31 with the addition of vertical support elements in order to prevent the collapse of the stabilizing structure in vertical direction.
As regards claim 45, modified Canner et al. discloses the method of claim 31 wherein the stabilizing structure has one or more extended sections along a longitudinal axis of the stabilizing structure, wherein the extended sections extend outward from a central transverse axis of the stabilizing structure that has an oculiform shape (see Fig. 19).
As regards claim 46, modified Canner et al. discloses the method of claim 31, wherein the lip extends radially to a position below surrounding tissue layers along a central transverse axis of the stabilizing structure.  However, Canner et al. discloses the lower lip portion configured to extend outwardly from the stabilizing structure beneath tissue surrounding the wound (para. [0038], lines 4-6).  And since the porous layer will have the same shape as the stabilizing structure, only larger so as to provide a lip, it would have been obvious to one having ordinary skill in the art to allow the lip to extend radially outward from the center in a manner similar to shape of the stabilizing structure.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,398,767 (“Fleischmann”).
As regards claim 2, Canner et al. discloses the wound closure device of claim 1 as discussed above, except wherein the bottom layer of foam comprises polyvinyl alcohol (PVA).  However, Fleischmann discloses an analogous wound treatment device comprising a layer foam padding (12) constructed from polyvinyl alcohol foam.  Fleischmann discloses at col. 7, lines 11-12 that polyvinyl alcohol foam is elastic and compressible.  In view of Fleishmann, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have constructed Canner et al. the top and bottom layers of foam from polyvinyl alcohol foam since it is elastic and compressible and thus will allow easy contouring to fit the shape of the wound.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. as applied to claim 8 above and in further view of U.S. Patent Application Publication No. 2004/0030304 (“Hunt et al.”).
As regards claims 10 and 11, Canner et al. discloses the wound closure device of claim 8, except wherein the bottom layer of foam is sandwiched between two organ protection layers.  Hunt et al., however, in its disclosure of an analogous wound closure device teaches it is known to sandwich a foam layer (36) between two organ protecting sheets (elastomeric sheets 28) and wherein the elastomeric sheets (38) are sealed on their periphery in a manner that surrounds foam layer (36) such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on wherein the edges of the layer are in contact with the skin surrounding the wound or within a wound see para. [0030-0031]).
In view of Hunt et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Canner et al. such that its bottom foam layer is sandwiched between two organ protection layers, wherein the elastomeric sheets are sealed on their periphery in a manner that surrounds foam layer  such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on and within a wound.

Claims 22 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. in view of Hunt et al.
As regards claim 22, Canner et al. discloses a negative pressure wound closure device that discloses Applicant’s presently claimed invention.  More specifically, as can be seen from Figs. 13A-13D and 16, Canner et al. discloses a wound closure device, comprising: a stabilizing structure (60s00) for insertion into a wound, the stabilizing structure having a transverse axis, a longitudinal axis, and an oval or oculiform shape (see Figs. 13A-13D and 16, para. [0200], lines 1-4 which discloses an elliptical shape and para. [215], lines 7-10), which discloses an elliptical or oval shape) and including curved outer walls that converge to the longitudinal axis at opposing ends of the stabilizing structure (see Figs. 13A-D and 16) that further includes and a plurality of cells (6004) that collapse upon application of negative pressure (para. [0200], lines 7-10] which discloses as with the other stabilizing structures… the stabilizing structure 6000 is configured to collapse by collapsing one or more cells and [0197], lines 6-7, which discloses the negative pressure can cause the stabilizing  structure to collapse…”), each cell having one or more inner walls (see Figs. 13A-13D and 16).  The 
The embodiment of Figs. 13A-13D and 16 fail to disclose a top layer of foam attached to a top of the stabilizing structure, the top layer of foam conforming to the shape of the stabilizing structure; a bottom layer of foam positioned or positionable underneath the stabilizing structure, the bottom layer of foam comprising a lip that is configured to extend radially outward relative to the stabilizing structure to a position below surrounding tissue; and wherein the bottom layer of foam comprises a hydrophilic foam.
However, in the embodiment of Fig. 23, Canner et al. discloses a wound closure device (6400) similar to the wound closure devices depicted in relation to Figs. 2A-2I, 13A-14C, and 16-18C comprising a stabilizing structure (6402), a porous layer (6406) similar to the porous layer described in relation to Figs. 20A-20C may be attached to at least portion of the stabilizing structure (6402), wherein the porous layer comprises a lower lip (6412) that extends outwardly beneath the tissues surrounding the wound such as the fascia, and an upper lip (6410) that extends outwardly from the stabilizing structure over the tissue surrounding the wound, such as dermis.  The porous layers carry tissue anchors  (6408) in order to better adhere the stabilizing structure to the wound.  In further embodiments the wound closure device (6400) may further comprises porous layers on the top and bottom, similar to the wound closure device depicted in Figures 22A-22D (see para. [0244]). Canner et al. further discloses in para. [0238] that foam layer (4600), constructed from absorbent material (thereby being constructed from hydrophilic foam and fully capable of conforming the stabilizing structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the stabilizing structure of  to include an oval shaped stabilizing structure of device (6400) such that it is oval in shape such as stabilizing device (6000), in order to allow the stabilizing structure to more freely collapse, thus allowing better fit within the wound and to allow less pinching of the surrounding tissue during and after collapse of the structure (see para. [203]).
Canner et al. also fails to teach the bottom layer of foam is sandwiched between two organ protection layers.  Hunt et al., however, in its disclosure of an analogous wound closure device teaches it is known to sandwich a foam layer (36) between two organ protecting sheets (elastomeric sheets 28) and wherein the elastomeric sheets (38) are sealed on their periphery in a manner that surrounds foam layer (36) such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on wherein the edges of the layer are in contact with the skin surrounding the wound or within a wound see para. [0030-0031]).
In view of Hunt et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Canner et al. such that its bottom foam layer is sandwiched between two organ protection layers, wherein the elastomeric sheets are sealed on their periphery in a manner that surrounds foam layer  such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on and within a wound.
As regards claim 38, modified Canner et al. discloses the  wound closure device of claim 22 wherein one or more of the plurality of cells collapse in a plane between margins of the wound upon application of negative pressure to the wound (see para. [0028], lines 15-17 which discloses the cells collapse).
As regards claim 39, modified Canner et al. discloses the wound closure device of claim 38 wherein the one or more of the plurality of cells collapse more along a transverse axis than along a longitudinal axis of the stabilizing structure (see para. 0041], lines 4-6).
As regards claim 40, modified Canner et al. discloses the wound closure device of claim 22,  wherein the bottom layer of foam comprises a hydrophilic foam (Canner et discloses in para. [0238] that foam layer (4600), constructed from absorbent material (thereby being constructed from hydrophilic foam, can be used to form a top layer foam and a bottom layer form, and can be used with any stabilizing structure).
As regards claim 41, modified Canner et al. discloses the wound closure device of claim 22, except wherein the stabilizing structure has extended sections along the longitudinal axis of the stabilizing structure, wherein the extended sections extend outward from a central transverse axis of the stabilizing structure that has an oculiform shape. However, Fig. 19A-19B, which show eye-shaped structures. It would have obvious to one having ordinary skill in the art to have modified the shape of the modified stabilizing structure Figs. 22A-22D such that it is oculiform in shape to order to better fit wounds that are oculiform in shape.



    PNG
    media_image1.png
    691
    764
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786